Case: 14-14259    Date Filed: 06/29/2015   Page: 1 of 3


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-14259
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:11-cv-02812-MHS


LEXON INSURANCE COMPANY,

                                                               Plaintiff-Appellant,

                                     versus

COMMUNITY & SOUTHERN BANK,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                 (June 29, 2015)

Before HULL, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Lexon Insurance Company (“Lexon”) appeals the district court’s order

denying reconsideration of Lexon’s request for attorney’s fees pursuant to Rule 11
              Case: 14-14259     Date Filed: 06/29/2015    Page: 2 of 3


of the Federal Rules of Civil Procedure. We review the district court’s denial of

reconsideration for an abuse of discretion. Fla. Ass’n of Rehab. Facilities, Inc. v.

State of Fla. Dep’t of Health & Rehab. Servs., 225 F.3d 1208, 1216 (11th Cir.

2000). Upon review of the record and the parties’ briefs, we affirm.

      Pursuant to Local Rule 7.2(E), “[m]otions for reconsideration shall not be

filed as a matter of routine practice.” Rather, such motions are only appropriate

when “absolutely necessary” to present: (1) newly discovered evidence; (2) an

intervening development or change in controlling law; or (3) a need to correct a

clear error of law or fact. Bryant v. Murphy, 246 F. Supp. 2d 1256, 1258-59 (N.D.

Ga. 2003). Lexon did not advance any of the foregoing grounds for

reconsideration either in this Court or the district court, and as such, Lexon’s

appeal is meritless.

      Even assuming, arguendo, that Lexon is asserting clear error under Rule

7.2(E), we are not persuaded. As the district court observed, Lexon seeks

reimbursement of over $10,000 in attorney’s fees for more than 50 hours spent

researching and drafting a 7-page response to Community & Southern Bank’s

motion. Lexon’s response merely pointed out the Bank’s obvious failure to

comply with Rule 11’s requirements. The district court denied this request as

“grossly excessive.” Although we have not decided the issue, several other circuits

have held that district courts do not abuse their discretion by wholly denying


                                          2
               Case: 14-14259     Date Filed: 06/29/2015    Page: 3 of 3


exorbitant fee applications when an award of fees is permissive, as in the instant

case. Andrews v. United States, 122 F.3d 1367, 1375 (11th Cir. 1997); see Budget

Rent-A-Car Sys., Inc. v. Consolidated Equity LLC, 428 F.3d 717, 718 (7th Cir.

2005); Fair Housing Council of Greater Wash. v. Landow, 999 F.2d 92, 96-97 (4th

Cir. 1993); Lewis v. Kendrick, 944 F.2d 949, 956 (1st Cir. 1991). Because it is at

“at least arguable” that the district court was entitled to deny Lexon’s request

outright, the court did not abuse its discretion. See United States v. Battle, 272 F.

Supp. 2d 1354, 1358 (N.D. Ga. 2003) (“An error is not clear and obvious if the

legal issues are at least arguable.”) (internal quotation omitted).

      AFFIRMED.




                                           3